Citation Nr: 0320734	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) prior to 
February 1, 2001.

2.  Entitlement to an increased evaluation greater than 70 
percent for PTSD from February 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, which continued the veteran's PTSD 
evaluation at 50 percent.

Historically, service connection for PTSD was granted by a 
rating decision dated in March 1994 with an initial 
evaluation of 50 percent.  The initial 50 percent evaluation 
was continued in a September 1995 rating decision pursuant to 
a routine examination.  By rating decision dated in March 
1996, the 50 percent rating was continued based on evaluation 
of a December 1995 medical report.  The veteran filed a claim 
for an increased evaluation in November 1997.  The March 1998 
rating decision, the subject of this appeal, also continued 
the 50 percent rating.  By rating decision dated in March 
1999, the RO granted a 100-percent temporary total evaluation 
because of hospitalization beginning in September 1998 and 
ending in December 1998; the 50 percent evaluation was 
continued afterward.  By rating decision dated in April 2001, 
the veteran was granted another 100-percent temporary total 
evaluation because of hospitalization beginning in November 
2000 and ending in February 2001; an increased evaluation to 
70 percent was also granted effective February 1, 2001.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.  

The March 1998 rating decision also denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to PTSD, as well as special monthly compensation 
based on the need for aid and attendance or housebound 
benefits.  The veteran did not initiate an appeal as to those 
issues.  With regard to the TDIU claim, the Board notes that 
the veteran specifically limited his appeal to the increased 
rating for PTSD issue.  He stated that he was appealing the 
PTSD rating.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Prior to September 10, 1998, the veteran's PTSD resulted 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, but did not cause total occupational and 
social impairment.

3.  Following the veteran's period of a temporary total 
rating from September 10, 1998 to December 1, 1998, the 
veteran's PTSD resulted in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Prior to September 10, 1998, the schedular criteria for a 
disability rating of 70 percent, but no more, for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2002).

2.  Following the veteran's period of a temporary total 
rating from September 10, 1998 to December 1, 1998, the 
schedular criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim unless it is 
clear that no reasonable possibility exists that would aid in 
substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
rating decisions of March 1998, March 1999, and April 2001, 
and the May 1999 Statement of the Case (SOC), and the 
Supplemental SOC's (SSOC) of April 2001 and January 2003 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify the veteran of the evidence 
necessary to substantiate his claim.  The RO advised the 
claimant by letters dated in April 2001of how 
responsibilities in developing the record are divided in a 
claim for an increased rating.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the veteran 
has had the opportunity to submit evidence and argument in 
support of his appeal.  In this regard, the Board notes that 
the veteran had requested a travel Board on his original VA 
Form 9 dated in June 1999.  He was provided a hearing at the 
RO in October 1999, at which time, his testimony indicated 
that the local hearing satisfied his request for a hearing.  
(Transcript (T.) at p. 1)  

The veteran has not indicated the existence of any 
outstanding Federal government record that could substantiate 
his claims.  The Board notes that the veteran did provide a 
release for treatment records from H. Correctional Center, 
which the RO requested in April 1998.  The RO received a 
response from H. Correctional Center in May 1998, which 
indicated that the records had been forwarded to Central File 
and Maintenance.  The RO followed up with a letter to the 
veteran in May 1998, advising the veteran of all 
correspondence with H. Correctional Center and requesting 
that the veteran provide a release for Central File and 
Maintenance and an address.  The RO advised the veteran to 
respond to the request within 60 days or the claim would be 
adjudicated based on the evidence on file.  The veteran did 
not respond.  These records appear to have been included in 
the Social Security Administration (SSA) records.  The 
veteran has not referred to any other records that could 
substantiate his claim.  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGPREC No. 16-92 (July 24, 1992).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West,  12 Vet. App. 119 (1999).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (Post-traumatic stress 
disorder), as 70 percent disabling from February 2001 and as 
50 percent disabling previously.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A November 1996 Report of Contact with H. Correctional Center 
and a VA Form 21-4193 (Notice to Veterans Administration of 
Veteran or Beneficiary Incarcerated in Penal Institution) 
from I.C. Correctional Center, received in May 1997, indicate 
that the veteran was incarcerated from September 1994 to 
August 1995 and from May 1996 to October 1997.

Records from the Virginia Department of Corrections show a 
mental health screening dated in January 1997.  It was noted 
that the veteran was being medicated with Trazedone.  The 
veteran's general appearance, interview behavior, and 
interaction were appropriate.  He appeared to be very well 
aware of his past and current problems.  Thought content 
indicated insight into problems.  His mood and affect were 
within normal limits.  He denied homicidal and suicidal 
ideation or intent.  The veteran was assigned a mental health 
classification of mild impairment.

VA inpatient records show that the veteran was hospitalized 
for approximately 14 days in October 1997.  The discharge 
summary reflects that the veteran presented two days after 
having been released from prison.  He reported that he was 
not ready to go back to society and requested admission for 
PTSD with no suicidal or homicidal ideation.  He stated that 
he was very irritable and agitated.  He reported that he did 
not drink or use any illicit drugs while imprisoned, but was 
feeling depressed.  He disclosed that he was treated for 
alcohol dependence and had used cocaine in the past prior to 
going to prison.  He also reported blackouts and auditory 
hallucinations related to alcohol use.  The mental status 
examination indicated that the veteran was cooperative.  His 
speech was normal and goal directed.  He was alert and 
oriented times three.  He had good eye contact.  He denied 
having impulse to hurt himself or others at the time of 
examination.  He denied visual and auditory hallucinations.  
The examination was negative for delusion and paranoia.  
Judgment and insight were good.  Thought form was normal.  
During the course of the admission the veteran was 
cooperative with appropriate behavior.  He actively 
participated in coping groups and was motivated and 
optimistic about his discharge plan.  He denied having 
suicidal or homicidal ideation at time of discharge.  GAF 
(global assessment of functioning score) was 65.

VA inpatient records indicate that the veteran was admitted 
to the locked psychiatric unit in November 1997 for a period 
of six days.  He was admitted from the Domiciliary after 
being irregularly discharged for smoking cigarettes in the 
bathroom.  The mental status examination showed that the 
veteran was cooperative and fairly well groomed with good eye 
contact.  Speech was goal-directed with a normal rate.  Mood 
was depressed with a sad affect.  Thoughts were organized and 
goal-directed.  The veteran was not hallucinating.  He 
reported some suicidal ideation, but no plan or intent.  He 
was not homicidal.  Cognitive function was intact.  He 
indicated that he continued to have nightmares and some 
flashbacks.  GAF was 35.

The veteran entered a Rehabitat Program in February 1998.  He 
reported that he was a danger to society and was going to 
hurt someone or be hurt by someone.  The veteran successfully 
completed all phases of the program, which included 
individual and group counseling, and educational sequences.  
At the time of discharge, June 1998, his PTSD symptoms were 
controlled on therapy and medications.  Mood and affect were 
euthymic.  Thought organization and content were 
unremarkable.  The veteran denied homicidal and suicidal 
ideation.  There was no evidence of any cognitive or 
intellectual deficits.  Insight and judgment were improved, 
although they remained limited.  

Records from the Social Security Administration (SSA) show an 
"Explanation of Determination" dated in July 1998.  The 
document indicates that the veteran received disability 
benefits from September 1993 due to alcohol dependence and 
chronic liver disease.  Based on private records, VA records 
and records from the Virginia Department of Corrections, the 
SSA determined that the veteran's disability ceased in August 
1998.  SSA concluded that medical improvement related to the 
ability to work had been demonstrated and the veteran was 
able to engage in substantial gainful activity.

The veteran underwent a fee basis psychiatric examination in 
September 1998.  The veteran reported various disturbances in 
his sleep including recurrent nightmares, kicking and 
fighting in his sleep, feeling scared to sleep in a dark 
room, and waking up with any sound.  He reported that his 
dreams initially occurred about once a week and have 
continued with the same frequency.  He described having 
flashbacks of his last combat experiences, which are 
triggered by helicopters flying, war movies about Vietnam, 
and the anniversary of his arrival in Vietnam.  He indicated 
that he tries to avoid thinking about Vietnam and watching 
war movies.  He stated that he becomes irritable and gets in 
a fighting mood if he is around many people.  He reported 
that group therapy helped him feel better.

The mental status examination revealed that the veteran was 
alert and cooperative.  He was appropriately dressed.  He 
maintained good eye contact.  Speech was coherent with normal 
rate and volume.  He was oriented to time, place, and person.  
Mood and affect were irritable.  Thought content showed 
evidence of mistrust and fear of being around people.  There 
was no delusional thinking or suicidal thoughts.  The veteran 
felt helpless at times.  He had recurrent memories of war 
experiences and guilt feelings.  Memory for immediate, 
recent, and remote events was intact.  Insight and judgment 
were not impaired.  The veteran was able to maintain 
attention and concentration.  He had no evidence of panic 
attacks.  He recalled four of the last five presidents and 
was able to do serial sevens.  GAF was 65.  The examiner 
remarked that the veteran's PTSD symptoms were under "fair 
control" and the veteran could perform activities of daily 
living independently.  The veteran stated that he was 
socially isolated.  

VA treatment records show that the veteran was admitted  to 
the PTSD Unit in September 1998.  The veteran presented with 
reports of intrusive thoughts and nightmares of Vietnam, 
distress at and avoidance of reminders, feelings of 
detachment from others, sleep disturbance, and irritability.  
Psychological assessment indicated the veteran was clean, 
casually dressed, and appropriate.  He was cooperative and 
his speech was coherent, relevant, and goal-directed.  He was 
oriented times three, clear,  and alert.  Long-term and 
short-term memory were fair and reasoning was fair.  Judgment 
was good and insight was fair.  He was mildly depressed with 
restricted affect.  He denied visual hallucinations, but 
reported occasional, unintelligible auditory hallucinations 
of voices and music.  There was no evidence of delusions or 
bizarre thinking.  He denied suicidal or homicidal ideation 
or plans.  His behaviors (verbal disruption, physical 
aggression, disruptive or socially inappropriate behavior) 
were appropriate.  The Nursing Monthly RN Summary, dated in 
late October, indicates that the veteran continues to attend 
all regularly scheduled classes and therapy sessions while in 
the PTSD program.  It is noted that since the last Monitor 
Note, the veteran has been making progress in group therapy 
with reports of feeling less angry and improvement with 
sleep.  It reveals that the veteran has been more social and 
is interacting more with peers/staff and seems to be seeking 
help when he needs it.  A doctor's note in early November 
indicated that intrusive thoughts continued as they addressed 
trauma issues; the veteran was less irritable and showed 
improved anger control, was interacting more with others, and 
participating more in group.

A March 1999 interim treatment note indicates that the 
veteran was participating in a long-term interpersonal PTSD 
process group, reserved for veterans with the most severe of 
PTSD symptoms.  The primary concern of the group is the 
limitation of self-destructive behaviors, i.e., suicide, and 
limitation of loss of control of anger, i.e., homicide.  The 
veteran was noted to be active in the group and appearing to 
use a great deal of projection and blaming or externalization 
as defense mechanisms.  He showed problems with pragmatic 
social skills and at times, limited hygiene.  His thoughts 
could be tangential and fragmented when under periods of 
stress or when he is affectively triggered.  When this 
happens, the veteran is likely to dissociate himself and be a 
danger to himself in others.  It was also noted that the 
veteran's coping skills were limited to avoidance as a 
primary technique to avoid angry outbursts.  This , it was 
noted, only helped in the short term.  The author summarized 
that the veteran was unemployable for competitive work.  The 
mental status examination showed that the veteran was 
depressed and irritable.  Thoughts were logical and goal 
oriented with no signs of psychosis.  The veteran had no 
current suicide or homicide plan, but ideation of both was 
noted to have been chronic with great fear or loss of control 
of anger.  Judgment was limited and insight was fair.  The 
Axis I diagnosis was PTSD, chronic, with severe impact on 
social and vocational function.  GAF was 40.

VA inpatient records reveal that the veteran was admitted for 
treatment from July to August 1999 for approximately 17 days.  
The veteran reported flashbacks, recurrent nightmares, night 
sweats, increased feelings of isolation, irritability, and 
feeling sad on most days.  He disclosed that he was drinking 
two to three quarts of beer per day.  The mental status 
examination indicates that the veteran was cooperative, 
alert, and oriented.  Speech was spoken with a lisp.  Affect 
was restricted and mood was depressed.  There was 
spontaneously expressed thought about current life stressors.  
Thought process was goal-oriented, sometimes circumstantial.  
The veteran denied auditory and visual hallucinations.  He 
denied suicidal and homicidal thoughts.  He was oriented 
times four.  Judgment and insight were fair.

The veteran's testimony from his October 1999 local hearing 
indicates as follows:

The veteran feels very paranoid and likes to isolate himself.  
He dislikes being around a lot of people and gets irritated.  
(T. at p.1)  He does not have flashbacks during the daytime.  
He has nightmares two or three nights a week, which always 
cause him to wake up in a sweat, trembling.  These symptoms 
are only associated with Vietnam, except at times his 
nightmares are related to three parachuting bad jumps.  (T. 
at pp. 2-3)  The veteran's medication has been increased and 
this helps with his sleep disturbance.  He recently moved in 
with a sister and remains in his room most of the time and 
does not want to see anyone else, including members of his 
immediate family.  (T. at p. 4)  The veteran has had no 
social life for the last four or five years and just recently 
starting going to church.  He does not go out at night.  The 
veteran has not worked since he was a longshoreman in 1993; 
he quit that job because he did not get along with co-workers 
and did not want to hurt anybody.  He went into the hospital 
in 1993 and spent eight months in classes for PTSD.  (T. at 
p. 5)  The veteran has been hospitalized for PTSD 
approximately 12 or 13 times since 1993.  (T. at p. 6)  PTSD 
is getting worse.  He cannot converse with people unless it 
is Vietnam related.  (T. at p. 7)  He has no social contact 
on a regular basis except for the sister he lives with.  She 
does all his cooking and cleaning.  (T. at p. 8)  He goes to 
church with his nephew.  Sometimes he walks to a pond.  His 
sister's husband also lives in the household.  (T. at p. 9)  
His brother-in-law is "feeling me out."

VA inpatient records show that in October 1999 the veteran 
presented, stating, "I need help."  He reported that he had 
resumed alcohol, consuming approximately one-tenth of alcohol 
every day.  He acknowledged having fluctuating sleep and 
appetite.  There was no thought broadcasting, insertion or 
withdrawal.  The mental status examination revealed the 
veteran as pleasant and cooperative with normal speech in 
rate and one.  Affect was broad and poorly related.   Thought 
process was goal directed.  The veteran was not suicidal or 
homicidal.  He was alert and oriented time four.    During 
the course of his hospitalization the veteran was hydrated 
intravenously and transferred to Psychiatry.  He remained 
stable with goal-directed thoughts, slowly broadening affect, 
decreased nightmares, and improved sleep.  GAF was 40.  

VA inpatient records indicate that the veteran was 
hospitalized in December 1999 after presenting to the 
emergency room.  He had a blood alcohol level of .228.  He 
reported experiencing auditory hallucinations.  He denied 
suicidal or homicidal ideations.  He was alert and oriented 
upon reaching the ward and he was cooperative.  The veteran 
was discharged on the fourth day.

VA inpatient records show that the veteran presented in 
January 2000.  He reported that he had increased nightmares 
and flashbacks.  He had the smell of alcohol on his breath, 
but was noted to be "cooperative and pleasant as usual."  
He was alert and oriented on interview and his insight and 
judgment appeared fair.  The veteran denied suicidal or 
homicidal ideations.  A mental status examination indicated 
pleasant, normal speech.  Affect was well related and mood 
was euthymic.  Thoughts were goal-directed without suicidal 
or homicidal intent or plan.  The veteran had no 
hallucinations and no thought broadcasting, thought 
insertion, or thought withdrawal.  He was alert and oriented 
to place, date, and time.  Insight was limited.  GAF was 50.  
The veteran was discharged on day 11.

The veteran underwent a fee basis VA psychiatric examination 
in March 2000.  The presenting complaint was, "My mind was 
messing me up."  The veteran's problems have included bad 
dreams and extremely restless sleep, irritability, isolation, 
and hypervigilance.  The veteran discussed his combat 
experiences in Vietnam.  The veteran indicated that he has 
had 14 or 15 hospital admissions in the last three or four 
years.  He reported that he spent three months in a PTSD 
program in 1998 and is currently treated by a psychologist.  
He disclosed that his two marriages ended because his spouses 
were unable to cope with his symptoms, particularly his 
thrashing around and talking in his sleep.  

The mental status examination revealed a somewhat overweight 
man who looked about his stated age.  The veteran was alert, 
well oriented to time, place, person, and situation.  He was 
quite cooperative and showed good attention.  Speech was 
characterized by a lisp, but was easily understood otherwise.  
There was no formal thought disorder.  Psychomotor activity 
was normal.  The veteran reported some intermittent passive 
suicidal ideation, but never has made plans or tried to harm 
himself.  He had no specific homicidal ideation, but fears 
that he would hurt someone in some situations so he tends to 
isolate himself.  His affect indicated some dysphoria, but he 
had a reasonable affective range.  He had no obsessive or 
ritualistic behavior that affected his daily routine.  The 
veteran showed no memory loss or impairment.  Daily activity 
is restricted to activities that the veteran considers 
necessary.  Most of the time he sits on his sister's porch.  
Insight into his difficulties was good.  Current GAF and GAF 
within the previous 12 months was 55.

VA inpatient records show that the veteran was admitted in 
April 2000 with a diagnosis of alcohol abuse.  He reported 
that approximately one week before presenting he began 
experiencing an increase in PTSD symptoms, such as, 
nightmares, feeling short-tempered, and hearing voices.  He 
stated that he continued with his medications, but felt they 
were ineffective at that time.  Mental status examination 
showed that he was cooperative and pleasant.  He was oriented 
as to place, date, time, and person.  Mood was euthymic and 
affect was full, well related, and appropriate.  Speech was 
coherent and relevant.  Thoughts were organized and goal-
directed.  He denied suicidal or homicidal ideation or plans.  
He had no delusions or hallucinations.  Insight was decreased 
and judgment was poor.  Memory for immediate, recent, and 
remote was fair.  There was no obvious impairment in 
calculation.  GAF was 50.

Inpatient records indicate that the veteran was hospitalized 
for a period of 55 days from November 2000 to January 2001.  
The discharge summary indicates that the veteran was admitted 
at the urging of his outpatient therapists and counselors for 
intensive inpatient treatments, symptom management and 
remission, medication treatment, intensive war-related 
processing with subsequent resolution and other psychological 
counseling therapies.  Mental examination showed the veteran 
was aloof, tense, and guarded looking with dull and flat 
affect.  He had not had much of a social life due to frequent 
flare ups of chronic PTSD.  Mood was dysthymic and tense, sad 
and unhappy.  He exhibited intense survival guilt and other 
guilt, unhappy feelings, and resentment rooted in his 
traumatic experiences in the Vietnam War.  He reported 
distressing insomnia and feelings of anger.  Hypervigilance, 
startle, and paranoid guardedness to unexpected loud sounds 
was noted during the interview.  The veteran reported memory 
lapses and gaps, inability to focus and mental confusion and 
distractibility during flare up of symptoms and secondary to 
intrusive thoughts and images of the war.  When not 
preoccupied with Vietnam and war, the veteran was fairly 
oriented times three with fairly intact memory and recall.  
The remainder of his mental status was consistent with PTSD 
in acute relapse.  At discharge, the veteran was oriented 
times three with fairly intact attention and memory, and 
attention and concentration.  He had no thoughts of hurting 
himself or others.  He was euthymic and in good control of 
self and reality.  GAF was 37.  Discharge instructions 
indicate the veteran is unemployable due to severe PTSD.

VA outpatient records show consistent attendance in PCT group 
therapy and PCT long-term group in 2001.  An interim 
treatment summary dated in April 2001 indicates that the 
veteran presents with symptoms of profoundly disabling PTSD, 
which include intrusive thoughts of traumatic events, 
repetitive traumatic nightmares, flashbacks, and distress 
upon exposure to cues that remind him of the trauma.  Other 
symptoms included social detachment, memory problems, 
inability to tolerate crowds of people, estrangement from 
family and friends, reluctance to talk about the trauma, 
disturbed sleep, extreme irritability, poor concentration, 
hypervigilance, and increased startle response.  These 
symptoms have "significantly interfered with both social and 
vocational aspects of functioning.  The recent mental status 
examination indicated that the veteran was tense and guarded.  
Speech was logical and goal-directed.  Thought processes were 
intact without evidence of psychosis, although it varied.  He 
denied current suicidal or homicidal plan, but struggled with 
ideation of both on a chronic basis.  Mood was depressed and 
anxious.  Insight and judgment were intact, but varied as his 
symptoms varied.  Current GAF was 34; the highest GAF over 
the past year was 35.  The diagnosis was PTSD, chronic, with 
impact on social and vocational function, unemployable.


II.  Analysis  

As noted above, the veteran has been rated as 50 percent 
disabled for his PTSD.  In November 1997, his claim for an 
increased rating was received.  The March 1998 rating 
decision denied an increased rating.  By rating decision 
dated in March 1999, the RO granted a 100-percent temporary 
total evaluation because of hospitalization beginning in 
September 1998 and ending in December 1998; the 50 percent 
evaluation was continued afterward.  By rating decision dated 
in April 2001, the veteran was granted another 100-percent 
temporary total evaluation because of hospitalization 
beginning in November 2000 and ending in February 2001; an 
increased evaluation to 70 percent was also granted effective 
February 1, 2001.  

The veteran essentially wants a total schedular rating for 
the entire appeal period.  Outside of the periods during 
which the veteran was receiving a temporary total rating, the 
RO has essentially indicated that the veteran's PTSD was of 2 
different levels of severity.  Prior to February 1, 2001, it 
was 50 percent disabling and as of that date, is was 70 
percent disabling.  

Based on a review of the evidence of record, the Board does 
not agree with this assessment.  Rather, the Board finds that 
prior to September 10, 1998, the veteran's PTSD warranted a 
70 percent rating, and, following the veteran's period of a 
temporary total rating from September 10, 1998 to December 1, 
1998, the veteran's PTSD did in fact warrant a total 100 
percent schedular rating.  

Prior to the veteran's hospitalization on September 10, 1998, 
the veteran's PTSD resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, but 
did not cause total occupational and social impairment.  

The veteran exhibited disturbances in mood and affect, his 
thought content showed mistrust, he described nightmares and 
flashbacks as well as sleep disturbance, and he indicated 
having recurrent and intrusive war memories.  Although SSA 
stated that the veteran had shown social and industrial 
improvement, the Board points to the veteran's fluctuating 
GAF scores which were between 35 and 65 and his evident 
difficulty in assimilating into society.  He was repeatedly 
hospitalized and described to his caregivers that he felt 
that he was a danger to society.  It appears unlikely that 
the veteran would have himself detained in a medical facility 
just for monetary gain from VA.  Rather, the Board believes 
that the veteran's comments to the examiners were reflective 
of his feelings at the time.  Based primarily on the 
veteran's difficulty in adapting to stressful circumstances 
and his inability to establish and maintain effective work 
relationships, the Board finds that a 70 percent rating was 
warranted.  That being noted, a 100 percent rating was not 
warranted.  The veteran did not exhibit gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran was cognitively intact.   His speech 
was normal and goal-directed.  He was alert and oriented time 
three.  He displayed good eye contact.  Judgment and insight 
were adequate.  The veteran was cooperative.  His memory was 
intact and there was no evidence of panic attacks.  He denied 
homicidal and suicidal ideation.  Therefore, as noted, the 
veteran's PTSD more nearly approximated the 70 percent 
rating.  

Following the veteran's period of a temporary total rating 
from September 10, 1998 to December 1, 1998, the veteran's 
PTSD resulted in total occupational and social impairment.  A 
review of the competent evidence dated after that 
hospitalization showed a decrease in the veteran's 
functioning due to an increase in his PTSD symptoms.  

Again, the veteran's PTSD fluctuated in severity with his GAF 
spanning from 35 to 55.  However, the Board believes that the 
various medical reports show that the veteran was essentially 
on a downward spiral with some periods of stabilization when 
he was not preoccupied with war memories.  However, the 
veteran exhibited hallucinations, poor hygiene, paranoia, 
that he was a danger to himself and others, memory lapses, 
and profound social and industrial impairment.  Accordingly, 
following the veteran's period of a temporary total rating 
from September 10, 1998 to December 1, 1998, the schedular 
criteria for a disability rating of 100 percent for PTSD are 
met.




ORDER

Prior to September 10, 1998, an increased rating of 70 
percent is warranted for PTSD.  

Following the veteran's period of a temporary total rating 
from September 10, 1998 to December 1, 1998, an increased 
rating of 100 percent is warranted for PTSD.  



	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

